Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 20200120399 A1) in view of Abulikemu (WO 2017096517 A1).
	Regarding claim 1, Abrams teaches a method for simulating a live event audience comprising: 
	registering a plurality of local devices for remote participation in a live event (e.g., registering wireless devices 76 via application server 64 – see 0036, 0040, 0046, 0051, 0059); 	associating with each registered local device one of a plurality of locations in a live event venue (geographic position of the wireless devices – see 0035 and 0040); 
	collecting feedback data at a plurality of said registered local devices (collecting media content via wireless devices 76 – see 0051, 0053, 0070, and 0088);
	sending the collected feedback data from the registered local device to a server (sending the media content from the register wireless device 76 to server 64 – see 0051, 0053, 0070, and 0088); 
	processing received collected feedback data with said server to produce a multi- channel feedback audio stream (server 64 receives and processes the media content to produce audio stream - see 0053 and 0070). 
	Abrams does not explicitly teach that wherein said multi-channel feedback audio stream comprises at least a first channel representative of feedback data from registered devices associated with a first location in said live event venue and a second channel presentative of feedback data from a second location in said live event venue. Abulikemu teaches that audio stream generated via a server comprises audio and/or commentaries feeds from user devices of attendees associated with respective locations in a live event venue. See 0003, 0011, 0012, 0014, 0020-0023, 0029 and 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abrams by having feedback audio stream comprising feedback data from registered devices associated with a first and a second locations in live event venue as taught by Abrams to allow the viewers to experience the live event from different feeds provided by attendees.
	Abrams in view of Abulikemu further teaches streaming said multi-channel feedback audio stream over a live event venue audio system with said first channel being broadcast from one or more speakers at said first location in said live event venue and said second channel being broadcast from one or more speakers at said second location in said live event venue, wherein said second location is different from said first location (streaming the audio stream via the venue system with the audio and/or commentaries being shared from one or more electronic devices at the respective locations in the live event venue. See Abrams: 0051, 0053, 0062, 0070, and 0088; Abulikemu: abstract, 0003, 0011, 0012, 0014, 0020-0023, 0029 and 0030).
	Regarding claim 2, Abrams in view of Abulikemu further teaches associating a first plurality of registered local devices with said first location in said live event venue based upon geographic locations of said registered local devices (geographic positions/coordinates of user devices – see Abrams: 0035; Abulikemu: 0014).
	Regarding claim 3, Abrams in view of Abulikemu further teaches associating a second plurality of registered local devices with said second location in said live event venue based upon geographic locations of said registered local devices - geographic positions/coordinates of user devices – see Abrams: 0035; Abulikemu: 0014).
	Regarding claim 4, the combination of Abrams and Abulikemu teaches associating a first plurality of registered local devices with a first location in said live event venue based upon user selections (associating user devices with location in the live event venue based on identification information of the user devices and demographic information inputted by the users – see 0035 and 0040; Abulikmu: 0014).
	Regarding claim 5, Abrams teaches that wherein said collecting feedback data comprises recording audio with said local devices (e.g., using the wireless devices to record audio – see 0051 and 0053).
	Regarding claim 10, Abrams teaches that wherein said feedback data comprises audio recordings (see 0053, 0070 and 0088).
	Regarding claim 11, Abrams teaches that wherein said multi-channel feedback audio stream comprises pre-recorded audio adjusted to reflect said collected feedback data (the audio recorded by the user device is then processed and/or edited by application server – see 0051, 0053, 0070 and 0088).
	Regarding claim 12, see rejection of claim 1. 
Regarding claim 13, see rejection of claims 2-3. 
 	Regarding claim 14, see rejection of claim 5.
Claims 6-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 20200120399 A1) in view of Abulikemu (WO 2017096517 A1) and further in view Guerrieri (US 20200176016 A1).
 	Regarding claims 6-9, Abrams lacks to teach the features as claimed. Guerrieri teaches detecting variations in sound levels with audio monitoring devices, determining whether a noise level of the noise event is above a threshold decibel level, calculating an average and median noise levels of sounds based on time of day, and determining the threshold decibel level based on the average or median noise level for predetermined time interval. See 0019, 0032, 0037, 0046 and 0047. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abrams and Abulikemu by detecting variations in sound levels with said local devices, detecting with each local device a difference between an ambient sound level and a current sound level, the ambient sound level comprising a mean sound level over a pre-determined period of time, and ambient sound level is continuously recalculated using an immediately preceding period of time as taught by Guerrieri for the purposes of monitoring crowdsourced noise. 
 	Regarding claims 15-18, see rejection of claims 6-9.
	 Regarding claim 19, Abrams lacks to the feature as claimed. Guerrieri teaches 
recording audio only when a sound level detected by audio monitoring device is above a threshold sound level. See 0047. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abrams and Abulikemu by recording audio only when a sound level detected by local device exceeds a threshold sound level as taught by Guerrieri for the purposes of storing crowdsourced sound.
	Regarding claim 20, Abrams and Abulikemu in view of Guerrieri teaches that wherein said threshold sound level comprises a calculated ambient sound level at said registered local device (See Guerrieri: 0019, 0037, 0046 and 0047).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	King et al. (20150221334 A1) teaches method and apparatus for generating streaming video captured from multiple vantage points. Hetch et al. (US 20110202967 A1) teaches method and system for creating customized, personalized broadcasting content, and for broadcasting the created content. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421